Citation Nr: 1101204	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-15 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of radiation 
exposure.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In September 2010, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that proceeding is of record.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's pending claims of 
entitlement to service connection.  Regrettably, these claims are 
being remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


FINDING OF FACT

On September 2, 2010, prior to the promulgation of a decision in 
the appeal of the Veteran's claim of entitlement to service 
connection for COPD, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of a claim of 
entitlement to service connection for COPD, by the appellant, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  At 
the outset of his September 2, 2010, Board hearing the appellant 
indicated that he wished to withdraw his appeal of the issue of 
entitlement to service connection for COPD.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration as to that issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to that issue and it is 
dismissed.


ORDER

The appeal of the issue entitlement to service connection for 
COPD is dismissed.


REMAND

A review of the claims file does not indicate the Veteran has 
received adequate VCAA notice with regard to his claim of 
entitlement to service connection for residuals of radiation 
exposure.  Although the Veteran was provided VCAA notice letters 
in March 2007 and June 2007, these letters were insufficient.  In 
particular, the Veteran has not been informed of the evidence and 
information necessary to substantiate a claim of entitlement to 
service connection for residuals of radiation exposure.  In 
addition, he has not been informed that a disability rating and 
an effective date for the award of benefits will be assigned if 
his claim for service connection for residuals of radiation 
exposure is granted, nor has he received an explanation as to the 
type of evidence necessary to establish both a disability rating 
and an effective date, as required by Dingess/Hartman.  

In view of the foregoing, the Board finds that the claims must be 
remanded for compliance with the VCAA and recent case law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by the 
BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will seek 
to provide and which evidence the claimant is to provide, is 
remandable error).  

The Board also notes that the Veteran has not yet been provided 
with a VA examination which addresses whether the Veteran's 
claimed residuals of radiation exposure, eye disability, 
allergies, sleep apnea, and skin disability, if any, are related 
to his service.  In this regard, the Board acknowledges that the 
Veteran's service treatment records do not show any treatment for 
such disabilities during the Veteran's service.  Nevertheless, 
the Board notes that the Veteran claims that, even absent an 
acute event or injury during service, his cumulative service 
resulted in his current claimed disabilities.   Thus, the medical 
evidence is unclear whether the Veteran's claimed disabilities 
are causally or etiologically related to the Veteran's military 
service.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds 
that the Veteran should be afforded a VA examination in order to 
determine nature and etiology of the Veteran's claimed residuals 
of radiation exposure, eye disability, allergies, sleep apnea, 
and skin disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the Veteran and his 
representative should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim of 
entitlement to service connection for 
residuals of radiation exposure, including 
notice that a disability evaluation and/or 
an effective date for the award of benefits 
will be assigned, consistent with 
Dingess/Hartman.  He should also be 
informed of which evidence, if any, he is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  

2.  The RO should schedule the Veteran for 
a VA general medical examination 
to determine the nature and etiology of his 
claimed disabilities, including residuals 
of radiation exposure, eye disability, 
allergies, sleep apnea, and skin 
disability.  The VA examiner(s) is 
requested to opine as to whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his claimed 
disabilities, if any, are related to his 
service in the military, to include any 
alleged injuries during his period of 
military service and/or service-connected 
disabilities.  To assist in making this 
important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

3.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and readjudicate his claims of entitlement 
to service connection for residuals of 
radiation exposure, eye disability, 
allergies, sleep apnea, and skin 
disability.  If the benefits sought remain 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


